IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1447-10


CC JUSTIN RIVAS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

TARRANT COUNTY



 Per Curiam.

O P I N I O N



 A jury convicted Appellant of driving while intoxicated, and the court assessed
punishment at confinement for 30 days and a fine of $850.00.  The Court of Appeals
affirmed the conviction.  Rivas v. State, No. 02-08-00410-CR (Tex.App. - Fort Worth,
delivered August 31, 2010).  On November 1, 2010, Appellant timely filed a petition for
discretionary review in the Court of Appeals.  See Tex.R.App.P. 68.2.  On December 9,
2010, the Court of Appeals withdrew its opinion, and issued a new opinion, again affirming
the conviction.  See Tex.R.App.P. 50.  Appellant timely filed another petition for
discretionary review on January 10, 2011.  Id.  On March 9, 2011, the Court of Appeals
withdrew its December opinion and issued another opinion, ostensibly under rule 50, and
again affirmed the conviction.  
	The Court of Appeals' opinion issued on March 9, 2011, was unauthorized under rule
50 of the Texas Rules of Appellate Procedure because rule 50 permits one rule 50 opinion
to correct or modify the court's original opinion, after which "[n]o further opinions may be
issued by the court of appeals."  Tex.R.App.P. 50.  Accordingly, the court had no jurisdiction
to issue that opinion.  See Miller v. State, 267 S.W.3d 32 (Tex.Cr.App. 2008); Jones v. State,
280 S.W.3d 847 (Tex.Cr.App. 2006); Beller v. State, 191 S.W.3d 718 (Tex.Cr.App. 2005);
Parsons v. State, 187 S.W.3d 385 (Tex.Cr.App. 2005); Ex parte Brashear, 985 S.W.2d 460 
(Tex.Cr.App. 1998); Garza v. State, 896 S.W.2d 192 (Tex.Cr.App. 1995).  Therefore, the
Court of Appeals' opinion issued on March 9,  2011, is ordered withdrawn, and the 
judgment and opinion of the Court of Appeals that issued on December 9, 2010, are
reinstated.  With this understanding, Appellant's petition for discretionary review filed on
January 10, 2011, is refused.

Delivered: June 15, 2011
Do not publish